Martin, P. J.
(dissenting). The fact that the board of child welfare, when originally requesting the board of estimate and apportionment to grant increases under the headings of supervisory titles, represented that the increased compensation was for the purpose of promoting certain individuals, and made a like representation in requesting that the resolution granting such increases be modified by omitting the supervisory titles, compels the inference that the board of child welfare was attempting to circumvent the contemplated classification of the supervisory positions of that department.
The order should be affirmed.
Order reversed, with twenty dollars costs and disbursements, and the motion granted to the extent stated in the opinion. Settle order on notice.